
	
		I
		112th CONGRESS
		1st Session
		H. R. 869
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2011
			Mr. Denham (for
			 himself, Mr. Cardoza,
			 Mr. Costa,
			 Mr. McCarthy of California, and
			 Mr. Nunes) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To clarify the definition of flood control operations for
		  the purposes of the operation and maintenance of Project No. 2179 on the Lower
		  Merced River.
	
	
		1.Flood control operations
			 clarifiedSection 3 of Public
			 Law 102–432 is amended by adding at the end the following: For purposes
			 of this section, ‘flood control operations’ shall include occasional short-term
			 increases in the level of Lake McClure not to exceed elevation 877 feet mean
			 sea level for a period not to exceed 60 days between May 1 and July 31 of
			 above-normal water years, as defined by the San Joaquin Valley 60–20–20
			 Hydrological Classification Index, developed by the California State Water
			 Resources Control Board, or any successor index applicable to the Merced River
			 watershed.
		
